Order unanimously affirmed, without costs. Memorandum: The findings of fact made by Family Court provide a sufficient basis for its determination directing the appellant to pay to respondent, his former wife, support in the amount of $15 per week (Family Ct Act, § 412; see Matter of Brock v Brock, 33 AD2d 632). The question of support was properly referred to Family Court on the motion of the Acting Supreme Court Justice who heard the divorce action (Family Ct Act, § 464, subd [a]). We have considered appellant’s contention that the trial court erred in refusing to receive the testimony of two witnesses. In one instance the witness could add little, if anything, to the documentary proof already in evidence. In the other instance, the proffered witness was admittedly not a qualified expert on real estate values. (Appeal from order of Oneida County Family Court—support.) Present—Marsh, P. J., Moule, Cardamone, Simons and Goldman, JJ.